DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2-4 are objected to because of the following informalities:  
Claim 2 line 5 “an axis of one wire offset from an axis of a second wire” should be 5 “an axis of one wire of the two wires offset from an axis of a second wire of the two wires” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Geiger (US 4,865,087).
	Regarding claim 1, Geiger discloses a binding method comprising: feeding (Fig. 1-2) a wire (14) housed in a housing (10); winding the fed wire in a loop (see Fig. 3-4: wire loop around R) around a binding object (R); bending (Fig. 2-3) the wire such that end portions (two ends of the wire) of the wire which bind the binding object are located closer (in the horizontal direction as viewed in Fig. 3) to the binding object than a top portion (where the bends are see Fig. 3) of the wire which protrudes the most in a direction away (right direction as viewed in Fig. 3) from the binding object; and twisting (see Fig. 3-4) the wire after the wire is bent.

    PNG
    media_image1.png
    316
    376
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Takahashi (US 5,682,927)
	Regarding claim 2, Geiger discloses the binding method according to claim 1.
	Geigar fails to disclose further comprising simultaneously feeding two wires in parallel, and wherein in forming the loop, the two wires in parallel are simultaneously wound about the binding object to form a single loop comprising the two wires; and wherein the method further comprises guiding the two wires such that they are maintained in parallel with an axis of one wire offset from an axis of a second wire in a direction of an axis of the loop.
Takahashi teaches binding method (Fig. 1, 15) comprising simultaneously feeding two wires (W1, W2) in parallel (Fig. 15 & Col. 18 line 13-27), and wherein in forming the loop, the two wires in parallel are simultaneously wound about the binding object to form a single loop (two parallel wires would form a single loop) comprising the two wires; and wherein the method further comprises guiding (by the restricting unit shown below) the two wires such that they are maintained in parallel (at least a portion of the wires would be parallel) with an axis of one wire offset (longitudinal axis of the wires are offset from each other) from an axis of a second wire in a direction of an axis of the loop.

    PNG
    media_image2.png
    311
    752
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the binding method of Geigar to have an extra wire reel to feed two wires simultaneously in parallel and at least one wire restricting unit that guides at least a portion of the wires to maintain parallel with each other as taught by Takahashi in order to increase the binding strength.
	Regarding claim 3, modified Geiger teaches the binding method according to claim 2, wherein after bending and twisting of the wire, the top portion is the vertically (horizontally as viewed in Fig. 3) highest part of the wire and the end portions are vertically lower than the top portion (see annotated figure in claim 1 rejection).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
the prior art does not disclose or render obvious a binding method comprising "... after forming of the loop, feeding the wires in a reverse direction to tighten the loop about the binding object, and cutting the wire prior to the bending of the wire…" as set forth in claim 4. 
The best prior art Geiger teaches that the wire (14) is cut by the cutter (54) before a loop is formed, it would not be obvious to modify the feeding of the wire to reverse to tighten the loop about the binding object. If the feeding were to be reversed, it would not tighten the loop because the wire would have been already cut when the loop is formed. 
Even though Gregersen (US 2012/0118176) teaches the reversing feature to tighten the wire ([0243] and Fig. 9), it would not apply to Geiger because the binding machines operate differently from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725